Citation Nr: 1817582	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-43 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 70 percent for depressive disorder.


REPRESENTATION

Veteran represented by:	Matthew D. Hill, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from May 1974 to September 1985 and from September 1990 to April 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In May 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge (VLJ); a transcript of the hearing is associated with the claims file.

VA recently received a timely substantive appeal from the Veteran in November 2017 regarding an October 2017 Statement of the Case for the following issues: service connection for a left hip, left knee, congestive heart failure, ratings for lumbar spine stenosis, right and left lower extremity radiculopathy, earlier effective dates for the grant of service connection for right and left lower extremity radiculopathy, and total disability due to individual unemployability.  The Veteran also requested a Board hearing by live videoconference for these issues.  As a result, the Board will not take jurisdiction of that claim.

The Veteran was previously represented by Disabled American Veterans, but has since obtained representation by a private attorney, effective February 21, 2018. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is required in this case.

The Veteran last received a VA examination for depressive disorder in September 2015.  Since then, there is evidence indicating that the Veteran's condition has worsened since his last VA examination of record.  Accordingly, the Board finds that the Veteran's claim should be remanded to provide him with an updated examination to accurately assess the current condition of this disability.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

On remand updated treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding, relevant VA treatment records and associate them with the Veteran's claims file

2. Schedule the Veteran for a VA examination to assess the current nature and severity of his service-connected depressive disorder.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  All opinions provided should include a complete rationale regarding the potential occupational and social impairments of the Veteran's service-connected disability on his daily life.  

3.  After completing the above and conducting any additional development deemed necessary readjudicate the claim on appeal in light all additional evidence received.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

